DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 05/20/2021 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2021
Specification
2)	The disclosure is objected to because of the following informalities:
Paragraph [0049], line 8, “26 plunger 28 moves” should read “26 as plunger 28 moves” for grammatical correctness
Appropriate correction is required.
Claim Objections
3)	Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, “plunger to a second” should read “plunger, to a second” for grammatical correctness and clarity
Claim 7, line 7, “first engagement position” should read “first engagement member position” for clarity and continuity
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6)	Claims 1-4, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazzaro et al. (U.S. PGPUB 20170340827), hereinafter Nazzaro.
	Regarding claim 1, Nazzaro teaches a medicament delivery device (as shown in Fig. 27) comprising: a medicament chamber (Fig. 27; 1502) configured to hold a medicament (Fig. 15; 1510); a plunger (Fig. 27; 1508) configured to move relative to the medicament chamber [Paragraph 0107] to expel the medicament from the medicament chamber [Paragraph 0107]; a pin (Fig. 27; 2710) configured to move from a first position (as shown in Fig. 27) wherein the pin prevents movement of the plunger [Paragraph 0177] to a second position wherein the pin allows movement of the plunger [Paragraph 0178]; an actuation assembly (Fig. 27; 2506, 2508, 2712, 2714, 2718) configured to move the pin from the first pin position to a second pin position [Paragraphs 0176-0178]; and a needle (Fig. 27; 1514) coupled to the medicament chamber (as shown in 
	Regarding claim 2, Nazzaro teaches the medicament delivery device of claim 1, wherein the actuation device comprises an adapter (Fig. 27; 2718) coupled to the pin; and an activator (Fig. 27; 2506) configured to move the adapter from a first adapter position (compressed, as shown in Fig. 27) to a second adapter position (extended, as described in [Paragraph 0177]), thereby moving the pin from the first pin position to the second pin position (through release of Fig. 27; 2714, as described in [Paragraph 0177]).
	Regarding claim 3, Nazzaro teaches the medicament delivery device of claim 2, wherein the adapter includes an internal opening (opening through which the pin is slotted, as shown in Fig. 27) configured to receive at least a portion of the pin (as shown in Fig. 27).
	Regarding claim 4, Nazzaro teaches the medicament delivery device of claim 3, wherein the adapter includes a deflectable flange configured to engage a rim of the pin (as shown in Annotated Fig. 27) (Examiner interprets the adapter to have a “deflectable flange”, as the spring currently called the “adapter” is deflectable, otherwise it could not compress and expand as necessary).

    PNG
    media_image1.png
    398
    591
    media_image1.png
    Greyscale

Annotated Fig. 27
	Regarding claim 7, Nazzaro teaches the medicament delivery device of claim 2, wherein the actuation assembly further comprises: an engagement member (Fig. 27; 2712) coupled to the adapter (through the pin), the engagement member configured to move relative to the adapter from a first engagement member position to a second engagement member position [Paragraph 0177]; and a catch (as shown in Annotated Fig. 27-2) configured to prevent movement of the engagement member when the engagement member is in the first engagement position, wherein the adapter is movable from the first adapter position to the second adapter position when the engagement member is in the second engagement member position [Paragraph 0177].

    PNG
    media_image2.png
    398
    591
    media_image2.png
    Greyscale

Annotated Fig. 27-2
	Regarding claim 10, Nazzaro teaches the medicament delivery device of claim 1, wherein the actuation assembly is configured to automatically move the pin upon activation after a predetermined time delay (Examiner interprets the actuation assembly of Nazzaro to meet the claimed parameters, as there is technically a “predetermined time delay” that occurs between the movements of the internal mechanisms of the actuation assembly, that would equate to the actuation assembly moving the pin upon activation after a predetermined time delay).
Regarding claim 11, Nazzaro teaches the medicament delivery device of claim 1, further comprising: a housing (Fig. 25; 2502 and 2504) configured to receive at least a portion of the medicament chamber, the plunger, and the pin (as shown in Fig. 27), wherein the actuation assembly is detachably coupled to the housing (Examiner interprets the actuation assembly to be “detachably coupled to the housing” due to Nazzaro teaching that the portions creating the housing may be coupled together to 
Allowable Subject Matter
7)	Claims 5-6, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4698055 to Sealfon teaches a medicament delivery device (as shown in Fig. 2) comprising: a medicament chamber (Fig. 4; 50a) configured to hold a medicament; a plunger (Fig. 4; 28) configured to move relative to the medicament chamber to expel the medicament from the medicament chamber; a pin (Fig. 4; 58) configured to move from a first position (as shown in Fig. 2) wherein the pin prevents movement of the plunger, to a second pin position (as shown in Fig. 4) wherein the pin allows movement of the plunger; an actuation assembly (portion designed to be grasped by user at the end of the pin) configured to move the pin from the first pin position to the second pin position; and a needle (Fig. 4; 18) coupled to the medicament chamber, wherein the medicament flows through the needle from the medicament chamber to a user.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783